IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0561
                            Filed November 23, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ERIC GENE THOMPSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Todd A. Geer,

Judge.



      Defendant challenges his convictions for felony eluding and operating

while intoxicated. AFFIRMED.



      John P. Beauvais Jr., of Deck law L.L.P., Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Kristin Guddall, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Eric Thompson pleaded guilty to felony eluding and operating while

intoxicated, second offense.       In this appeal, Thompson challenges his

convictions, contending his plea was not intelligently made and this matter must

be remanded because the district court failed to advise him of the surcharges to

be imposed for each offense. We affirm the defendant’s convictions.

       Iowa Rule of Criminal Procedure 2.8(2)(b) requires the district court,

before accepting a plea of guilty, to advise the defendant of certain information to

make sure the defendant’s guilty plea is intelligently made. As relevant here, the

district court must advise the defendant of “[t]he mandatory minimum

punishment, if any, and the maximum possible punishment provided by the

statute defining the offense to which the plea is offered.”      Iowa R. Crim. P.

2.8(2)(b)(2).   In State v. Fisher, 877 N.W.2d 676, 686 n.6 (Iowa 2016), the

supreme court held “actual compliance with rule 2.8(2)(b)(2) requires disclosure

of all applicable . . . surcharges” associated with the offense to which the plea is

offered. The court declined to decide “whether failure to disclose the surcharges

alone would have meant the plea did not substantially comply with rule

2.8(2)(b)(2).” Id.

       We cannot resolve the question left open in Fisher, however, because

Thompson’s claim is not preserved for our review. Generally, “[a] defendant’s

failure to challenge the adequacy of a guilty plea proceeding by motion in arrest

of judgment shall preclude the defendant’s right to assert such challenge on

appeal.” Iowa R. Crim. P. 2.24(3)(a). The rule precluding appellate relief does

not apply where the plea court failed to advise the defendant “during the plea
                                         3


proceedings, as required by rule 2.8(2)(d), that challenges to the plea must be

made in a motion in arrest of judgment and that the failure to challenge the plea

by filing the motion within the time provided prior to sentencing precludes a right

to assert the challenge on appeal.” State v. Meron, 675 N.W.2d 537, 540 (Iowa

2004).    Here, Thompson did not file a motion in arrest of judgment, but he

contends the district court failed to comply with Iowa Rule of Criminal Procedure

2.8(2)(d) and inform him the failure to file a motion in arrest of judgment would

preclude him from challenging his guilty plea on appeal. See State v. Loye, 670
N.W.2d 141, 149–50 (Iowa 2003). Thompson’s claim is belied by the record.

The district court explicitly told Thompson if he “would ever want to challenge” his

guilty plea, he would have to timely file a motion in arrest of judgment. The

district court’s use of the word “ever” communicated to the defendant “all

avenues for challenging the plea were being cut off.” Fisher, 877 N.W.2d at 681.

The district court’s advisory substantially complied with Rule 2.8(2)(d). See State

v. Straw, 709 N.W.2d 128, 132 (Iowa 2006) (“We employ a substantial

compliance standard in determining whether a trial court has discharged its duty

under rule 2.8(2)(d).”); State v. Camp, No. 11-1331, 2012 WL 2407675, at *2

(Iowa Ct. App. June 27, 2012) (holding advisory “if you don’t file such a motion,

then you are precluded from ever attacking the guilty plea” substantially complied

with Rule 2.8(2)(d)).

         We affirm the defendant’s convictions without further opinion. See Iowa

Ct. R. 21.26(1)(a) and (e).

         AFFIRMED.